PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/069,611
Filing Date: 12 Jul 2018
Appellant(s): CHISHOLM et al.



__________________
Anna M. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/1/2021, which is a response to the Non-Final Rejection of 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

A.  Chisholm’s polymers are liquid at room temperature
	The Appellant has alleged that the styrenated plant oil of Chisolm is not liquid at room temperature.  The Appellant has provided the cited sections of Chisholm that clearly teach that the polymer is liquid at room temperature.  
	“…to produce lubricating liquids such as lubricant, oils, and gels…” [0043, Emphasis added].
	“…allows the viscosity of the liquid to be controlled…” [0074, Emphasis added].
“The polymer of this invention, for example poly-VESFA, can be incorporated into a liquid formulation such as a lubricant, detergent, gel or an oil.” [0082, Emphasis added].
The Appellant has alleged that the skilled artisan would be discouraged by the use of styrene in the production of plant oil-based materials for use as a processing oil in rubber compounds.  The Appellant has alleged that styrene would increase the Tg, leading to an increase in viscosity.  It is initially noted that the claims do not require that 
The Appellant has alleged that the soybean oil VESFA in the examples of Chisholm is a solid at room temperature.  This is not persuasive for the following reasons:
1)  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
2)  Chisholm teaches that “The polymer of this invention, for example poly-VESFA, can be incorporated into a liquid formulation such as a lubricant, detergent, gel or an oil.” [0082, Emphasis added].

B.  Chisholm’s materials are the same as those claimed.

	The Appellant has made the argument that Chisholm teaches plant oil monomers and not “plant oil”.  Claim 1 requires a plant oil-based component that is a styrenated plant oil.  The Office interprets these limitations to require a component that has at least part of it derived from a component that is derived from a plant oil, and also part of the component is derived from a compound that contains a styrene group.  This is consistent with the instant specification.  The instant specification defines a “plant oil-based compound” as “a compound that has been formed from a plant oil by reacting it or modifying it with another material or compound.” [0024 of PG Publication].   The modified plant oil of Chisholm, such as soybean oil [Claim 19; Examples], are compounds that have been from a plant oil by modifying the plant oil.  The polymer of Chisholm meets the claimed limitation of a styrenated plant oil
	The Appellant alleges that Chisholm does not specifically mention styrene.  This is incorrect.  In paragraph [0085], cited in the outstanding office action, Chisholm specifically mentions “styrene monomers”.  Moreover, the substituted styrene comonomers cited by the Applicant, such as p-methoxystyrene and p-tert-butoxystyrene, would still produce the claimed styrenated plant oil since they contain a styrene functional group.  
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a non-linear molecular architecture) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Appellant has made the argument that Chisholm teaches cationic polymerization instead of graft polymerization using a free-radical initiator.  This is not persuasive because the Appellant is arguing features of the instant invention, which are not claimed.  The claims do not specify the polymerization method used, or even a remotely definite structure that would require graft copolymerization.  
	The Appellant then provides structures of Chisholm and the structures of the instant invention, and points out the differences.  It is admitted that the structures provided in the Appeal Brief are different than the structures of Chisholm.  However, the features the Appellant is arguing are not present in the claims.  The claims do not require any particular structure.  The Appellant could put their structure in the claims, and the amendment would overcome Chisholm.  However, the Appellant is only claiming the broad “styrenated plant oil”.  The claimed “styrenated plant oil” is obvious over Chisholm.  The instant claims do not exclude vinyl ether groups.  
	The Appellant has made the argument that at equal styrene content and polymer molecular weight, the linear copolymers as described by Chisholm would be expected to be significantly more viscose or even solids at room temperature.  This is not persuasive because the claims do not require any particular styrene content or polymer molecular weight.  The instant claims do not exclude a linear polymer.


	C.  Claims 1-3, 6, 8-15, 19 and 20 are unpatentable over Palombo in view of Chisholm et al.

	The Appellant has not provided any new arguments in this section.  Chisholm does disclose that which the Office Action asserts, as shown above.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN E USELDING/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.